Citation Nr: 1409278	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-20-632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date earlier than May 6, 2010, for a 30 percent rating for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION


The Veteran, appellant, served on active duty from September 1979 to May 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2010 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In October 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

FINDINGS OF FACT

1.  The claim for increase for IBS was received by VA on May 6, 2010.

2.  It is factually ascertainable that the criteria for a 30 percent rating were met as of May 13, 2009, within the one-year period prior to May 6, 2010, the date of receipt by VA of the claim for increase.


CONCLUSION OF LAW

The criteria for an effective date of May 13, 2009, for a 30 percent rating for irritable bowel syndrome have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o)(2) (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  




Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letter in May 2010.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).   





Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records and private medical records. 

The Veteran was afforded a compensation examination in June 2010.  As the compensation examination was based on a review of the Veteran's history and as the examiner described the disability in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History 

In March 2004, the RO granted service connection for IBS and assigned an initial rating of 10 percent, effective October 6, 2003.  The Veteran then appealed the effective date for service connection and the initial rating. 

On appeal in a decision in December 2008, the Board denied an earlier effective date for service connection and an initial rating higher than 10 percent.  The Veteran then appealed the Board's decision on the United States Court of Veterans Appeals (Veterans Court). 



In November 2009, the Veterans Court vacated, in part, and remanded the Board's decision to the extent that an initial rating higher than 10 percent for IBS was denied.  The Veterans Court dismissed the claim for an earlier effective date of service connection.

On remand, in a decision in February 2010, the Board denied an initial rating higher than 10 percent for IBS, which was not appealed to the Veterans Court.

On May 6, 2010, VA received the Veteran's new claim for increase for IBS.  In a rating decision in July 2010, the RO increased the rating to 30 percent rating for IBS, effective May 24, 2010.

In August 2010, the Veteran filed a notice of disagreement with the effective date for the 30 percent rating.  In a rating decision in July 2011, the RO amended the effective date for the increase to 30 percent to May 6, 2010, the date of the receipt of the claim.  

Evidence 

VA records show that on May 13, 2009, the Veteran complained of occasional loss stools (5 to 6 daily).  In December 2009, the Veteran complained of bloating, gas, and fluctuation in stool consistency.  Each time there was no abdominal tenderness.  The assessment was IBS.  

In statements in December 2009 and in April 2010, the Veteran described daily alternating diarrhea and constipation and constant abdominal distress. 

On VA examination in April 2010, the Veteran's symptoms included daily diarrhea and constipation and abdominal distress. 





Analysis 

On the Board's decision in February 2010, denying an initial rating higher than 10 percent for IBS, which was not appealed to the Veterans Court, the Board is collaterally estopped from viewing the same evidence any differently from the way the Board had in its decision in February 2010 absent a finding that the Board committed obvious error (clear and unmistakable error) in its prior decision, which can be raised by the Veteran.  Hazan v. Gober, 10 Vet. App. 511, 520-22 (1997). 

The Veteran seeks an effective date earlier than May 6, 2010, for a 30 percent rating for IBS.

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from the date the increase was shown.  38 C.F.R. § 3.400(o)(2).

Under 38 C.F.R. § 3.400(o), under the general provision, the effective is the date of claim, May 6, 2010, which is the date already assigned.  Under the exception to the general provision, a potential date is any date within the one-year period before May 6, 2010, the date of receipt of the claim for increase, as of which it was factually ascertainable that an increase in disability had occurred . 

Irritable bowel syndrome is rated under Diagnostic Code 7319.  Under Diagnostic Code 7319, the criteria for a 30 percent, which is the maximum rating under Diagnostic Code 7319, are severe diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 



VA records and the Veteran's lay statements before May 2010 show that as of May 13, 2009, the Veteran had symptoms of alternating diarrhea and constipation and almost constant abdominal distress, which more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 7319.  

As it is factually ascertainable that an increase in disability had occurred within the one-year period before the claim was received by VA, the effective date for the 30 percent rating is May 13, 2009. 


ORDER

An effective date of May 13, 2009, for a 30 percent rating for irritable bowel syndrome is granted.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


